Name: Commission Regulation (EEC) No 3819/86 of 15 December 1986 amending Regulations (EEC) Nos 2213/76 and 2315/76 on the sale of skimmed-milk powder from public storage and of butter from public storage
 Type: Regulation
 Subject Matter: trade policy;  processed agricultural produce;  distributive trades;  prices
 Date Published: nan

 No L 355/26 16. 12. 86Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3819/86 of 15 December 1986 amending Regulations (EEC) Nos 2213/76 and 2315/76 on the sale of skimmed ­ milk powder from public storage and of butter from public storage THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk porducts ('), as last amended by Regula ­ tion (EEC) No 1335/85 (2), and in particular Articles 6 (7) and 7 (5) thereof, Whereas Commission Regulation (EEC) No 2213/76 (3), as last amended by Regulation (EEC) No 820/86 (4), lays down that skimmed-milk powder put up for sale must have been taken into storage by the intervention agency before 1 January 1985 ; Whereas Commission Regulation (EEC) No 2315/76 (^ as last amended by Regulation (EEC) No 819/86 (*), lays down that the product put up for sale must have been put into storage by the intervention agency before 1 June 1985 ; Whereas, having regard to the market situation and the amounts of skimmed-milk powder and butter in storage, on the one hand, the dates of 1 January 1985 and 1 June 1985 should be replaced by 15 April 1986 and, on the other hand, the selling price of these products and the securities laid down in Article 2 of Regulation (EEC) No 2213/76 and (EEC) No 2315/76 should be reduced ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 2213/76 is hereby amended as follows : 1 . In Article 1 , '1 January 1985' is replaced by '15 April 1986' ; 2. In Article 2 ( 1 ), *3 ECU' is replaced by *1 ECU' ; In Article 2 (2), '3 ECU' is replaced by '1 ECU'. Article 2 Regulation (EEC) No 2315/76 is hereby amended as follows : 1 . In Article 1 , '1 June 1985' is replaced by ' 15 April 1986'; 2. In Article 2 ( 1 ), '2.5 units of account' is replaced by '1 ECU' ; In Article 2 (2), '4 units of account' is replaced by '1 ECU'. Article 3 This Regulation shall enter into force on the day follo ­ wing its publication in the Official Journal of the Euro ­ pean Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussel , 15 December 1986 . For the Commission Frans ANDRIESSEN Vice-President o OJ No L 148 , 28 . 6 . 1968 , p. 13 . I2) OJ No L 119, 8 . 5 . 1986, p. 19 . (3) OJ No L 249 , 11 . 9 . 1976, p . 6 . 0 OJ No L 76, 21 . 3 . 1986, p . 13 . 0 OJ No L 261 , 25 . 9 . 1976, p . 12. (*) OJ No L 76, 21 . 3 . 1986, p. 12 .